In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-13-00196-CR
                              ________________________


                               BRYCE GRAY, APPELLANT

                                             v.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 137th District Court
                                  Lubbock County, Texas
          Trial Court No. 2011-432,028, Honorable John J. McClendon III, Presiding


                                    September 4, 2013

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Bryce Gray, appeals his conviction for forgery of a financial

instrument. The certification of right to appeal executed by the trial court states that this

Ais a plea bargain case and the defendant has NO right of appeal@ and Athe defendant

has waived the right of appeal.@ This circumstance was brought to the attention of

appellant and opportunity was granted him to obtain an amended certification entitling

him to appeal. No such certification was received within the time we allotted. Having
received no amended certification, we dismiss the appeal per Texas Rule of Appellate

Procedure 25.2(d).


                                             Per Curiam

Do not publish.




                                         2